In an action for separation [see 263 App. Div. 678], order denying motion of plaintiff for an allowance for counsel fees and expenses incident to an appeal from a judgment dismissing the complaint on the merits reversed on the law and the facts, without costs, and the motion granted, without costs, to the extent of directing that defendant, within ten days from the entry of the order hereon, pay to the plaintiff the sum of $250 as counsel fee. No opinion. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.